UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-7786



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TYRONE LEE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-00-211-3)


Submitted:    April 27, 2001                  Decided:   May 3, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Tyrone Lee, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tyrone Lee appeals the district court’s order dismissing his

civil rights complaint.   Appellant’s case was referred to a magis-

trate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).    The mag-

istrate judge recommended that relief be denied and advised Appel-

lant that failure to file timely objections to this recommendation

could waive appellate review of a district court order based upon

the recommendation.   Despite this warning, Appellant failed to

object to the magistrate judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.    See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985). Appellant has waived appellate review by

failing to file objections after receiving proper notice.   Accord-

ingly, we affirm the judgment of the district court.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                            AFFIRMED




                                 2